Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-4870 General New York Municipal Money Market Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 8/31/08 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS General New York Municipal Money Market Fund August 31, 2008 (Unaudited) Coupon Maturity Principal Short-Term Investments100.1% Rate (%) Date Amount ($) Value ($) Albany County Airport Authority, Airport Revenue, Refunding (LOC; Bank of America) 1.89 9/7/08 3,240,000 a 3,240,000 Albany Industrial Development Agency, Civic Facility Revenue (CHF-Holland Suites II, L.L.C. Project) (LOC; TD Banknorth NA) 1.80 9/7/08 3,495,000 a 3,495,000 Albany Industrial Development Agency, Civic Facility Revenue (Renaissance Corporation of Albany Project) (LOC; M&T Bank) 1.95 9/7/08 3,055,000 a 3,055,000 Albany Industrial Development Agency, Civic Facility Revenue, Refunding (Albany Institute of History and Art Project) (LOC; Key Bank) 1.88 9/7/08 2,075,000 a 2,075,000 Albany Industrial Development Agency, IDR (Davies Office Refurbishing, Inc. Project) (LOC; HSBC Bank USA) 1.98 9/7/08 2,270,000 a 2,270,000 Albany Industrial Development Agency, IDR (Davies Office Refurbishing, Inc. Project) (LOC; HSBC Bank USA) 1.98 9/7/08 1,260,000 a 1,260,000 Albany Industrial Development Agency, IDR (Newkirk Products, Inc. Project) (LOC; Bank of America) 1.98 9/7/08 1,620,000 a 1,620,000 Amherst Industrial Development Agency, Multi-Mode Civic Facility Revenue (Daemen College Project) (LOC; Wachovia Bank) 1.86 9/7/08 8,000,000 a 8,000,000 Avoca Central School District, GO Notes, BAN 3.00 6/26/09 6,151,264 6,193,048 Babylon Industrial Development Agency, IDR (J. D'Addario and Company, Inc. Project) (LOC; Bank of America) 2.00 9/7/08 1,800,000 a 1,800,000 Board of Cooperative Educational Services for the Sole Supervisory District in the Counties of Cattaraugus, Allegany, Erie and Wyoming, RAN 4.00 12/30/08 4,000,000 4,010,830 Clinton County Industrial Development Agency, Civic Facility Revenue (Champlain Valley Physicians Hospital Medical Center Project) (Insured; Radian Group and Liquidity Facility; Key Bank) 1.85 9/7/08 9,500,000 a 9,500,000 Dutchess County Industrial Development Agency, Civic Facility Revenue (Brookview Inc. Project) (LOC; M&T Bank) 1.89 9/7/08 10,610,000 a 10,610,000 East Hampton, GO Notes, BAN 2.00 6/4/09 2,309,000 2,312,422 East Irondequoit Central School District, GO Notes, BAN 2.50 6/18/09 2,590,000 2,602,100 Erie County Industrial Development Agency, Civic Facility Revenue (Hauptman-Woodward Project) (LOC; Key Bank) 1.99 9/7/08 2,200,000 a 2,200,000 Erie County Industrial Development Agency, Civic Facility Revenue (People Inc. Project) (LOC; Key Bank) 1.99 9/7/08 2,150,000 a 2,150,000 Erie County Industrial Development Agency, IDR (Hydro-Air Components Inc. Project) (LOC; HSBC Bank USA) 1.93 9/7/08 4,900,000 a 4,900,000 Erie County Industrial Development Agency, IDR (Luminescent Systems, Inc. Project) (LOC; HSBC Bank USA) 1.90 9/7/08 6,000,000 a 6,000,000 Erie County Industrial Development Agency, IDR (MMARS 3rd Program-B&G Properties) (LOC; HSBC Bank USA) 2.10 9/7/08 320,000 a 320,000 Erie County Industrial Development Agency, Multi-Mode Civic Facility Revenue (United Cerebral Palsy Association of Western New York, Inc. Project) (LOC; Key Bank) 1.99 9/7/08 3,915,000 a 3,915,000 Glen Cove Housing Authority, Senior Living Facility Revenue (The Mayfair at Glen Cove) (Liquidity Facility; Goldman Sachs Group and LOC; Goldman Sachs Group) 1.89 9/7/08 7,570,000 a,b 7,570,000 Greene Central School District, GO Notes, BAN 2.50 2/20/09 2,000,000 2,003,676 Hamburg Central School District, GO Notes, BAN 3.35 7/2/09 4,600,000 4,641,952 Hancock Central School District, GO Notes, BAN 2.75 6/26/09 5,856,000 5,884,065 Hempstead Industrial Development Agency, IDR (FCD Lynbrook LLC Facility) (Liquidity Facility; Goldman Sachs Group and LOC; Goldman Sachs Group) 1.89 9/7/08 6,000,000 a,b 6,000,000 Hempstead Industrial Development Agency, IDR, Refunding (Trigen-Nassau Energy Corporation) (LOC; Societe Generale) 1.85 9/7/08 5,200,000 a 5,200,000 Hudson Yards Infrastructure Corporation, Hudson Yards Senior Revenue (Insured; FGIC and Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 2.18 9/7/08 6,000,000 a,b 6,000,000 Hudson Yards Infrastructure Corporation, Hudson Yards Senior Revenue (Insured; FGIC and Liquidity Facility; Morgan Stanley Bank) 2.04 9/7/08 15,000,000 a,b 15,000,000 Laurens Central School District, GO Notes, BAN 2.10 6/25/09 2,000,000 2,001,595 Long Island Power Authority, Electric System Subordinated Revenue (LOC; Bayerische Landesbank) 2.30 9/1/08 2,550,000 a 2,550,000 Metropolitan Transportation Authority, Dedicated Tax Fund Bonds (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 1.95 9/7/08 50,000,000 a 50,000,000 Metropolitan Transportation Authority, Transportation Revenue, CP (LOC; ABN-AMRO) 1.50 9/17/08 4,550,000 4,550,000 Metropolitan Transportation Authority, Transportation Revenue, CP (LOC; ABN-AMRO) 1.45 9/25/08 6,000,000 6,000,000 Monroe County Industrial Development Agency, Civic Facility Revenue (Heritage Christian Home Project) (LOC; Key Bank) 1.99 9/7/08 2,205,000 a 2,205,000 Monroe County Industrial Development Agency, IDR (Jamestown Container of Rochester Inc. Facility) (LOC; HSBC Bank USA) 1.90 9/7/08 245,000 a 245,000 Monroe County Industrial Development Agency, Revenue (HDF-RWC Project 1, LLC - Robert Weslayan College Project) (LOC; M&T Bank) 1.95 9/7/08 2,710,000 a 2,710,000 Naples Central School District, GO Notes, BAN 2.25 6/16/09 2,500,000 2,506,766 Nassau County Industrial Development Agency, Revenue (Rockville Centre Housing Project) (LOC; M&T Bank) 1.94 9/7/08 9,000,000 a 9,000,000 New York City (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 2.30 9/1/08 10,000,000 a 10,000,000 New York City (Liquidity Facility; Wachovia Bank) 2.30 9/1/08 25,410,000 a 25,410,000 New York City (LOC; Bank of America) 2.40 9/1/08 18,035,000 a 18,035,000 New York City (LOC; Bank of America) 1.78 9/7/08 29,000,000 a 29,000,000 New York City (LOC; JPMorgan Chase Bank) 2.35 9/1/08 15,500,000 a 15,500,000 New York City (LOC; JPMorgan Chase Bank) 2.35 9/1/08 1,000,000 a 1,000,000 New York City GO Notes 5.25 11/1/08 1,000,000 1,006,194 New York City GO Notes 5.75 5/15/09 125,000 128,157 New York City GO Notes 5.75 5/15/09 2,705,000 2,773,286 New York City Housing Development Corporation, MFHR (Liquidity Facility; Dexia Credit Locale) 1.88 9/7/08 15,000,000 a 15,000,000 New York City Housing Development Corporation, MFHR (Liquidity Facility; JPMorgan Chase Bank) 1.85 9/7/08 5,000,000 a 5,000,000 New York City Housing Development Corporation, Multi-Family Rental Housing Revenue (2 Gold Street) (Liquidity Facility; FNMA and LOC; FNMA) 1.75 9/7/08 3,000,000 a 3,000,000 New York City Housing Development Corporation, Residential Revenue (Queens College Residences) (LOC; RBS Citizen's NA) 1.78 9/7/08 4,600,000 a 4,600,000 New York City Industrial Development Agency, Civic Facility Revenue (A Very Special Place, Inc. Project) (LOC; HSBC Bank USA) 1.88 9/7/08 5,185,000 a 5,185,000 New York City Industrial Development Agency, Civic Facility Revenue (Heart Share Human Services of New York, Roman Catholic Diocese of Brooklyn Project) (LOC; HSBC Bank USA) 1.88 9/7/08 6,340,000 a 6,340,000 New York City Industrial Development Agency, Civic Facility Revenue (Mercy College Project) (LOC; Key Bank) 1.90 9/7/08 4,175,000 a 4,175,000 New York City Industrial Development Agency, Civic Facility Revenue (New York Psychotherapy Project) (LOC; JPMorgan Chase Bank) 1.88 9/7/08 3,000,000 a 3,000,000 New York City Industrial Development Agency, IDR (Allway Tools Inc. Additional Project) (LOC; Citibank NA) 2.00 9/7/08 1,720,000 a 1,720,000 New York City Industrial Development Agency, IDR (Gary Plastic Packaging Corporation Project) (LOC; JPMorgan Chase Bank) 1.97 9/7/08 3,700,000 a 3,700,000 New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Liquidity Facility; DEPFA Bank PLC) 1.80 9/1/08 1,000,000 a 1,000,000 New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Liquidity Facility; DEPFA Bank PLC) 2.50 9/1/08 18,000,000 a 18,000,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 2.50 9/1/08 4,700,000 a 4,700,000 New York State, GO Notes (LOC; Dexia Credit Locale) 1.75 10/8/08 3,700,000 3,700,000 New York State Dormitory Authority, Revenue (Barnard College) (LOC; RBS Citizen's NA) 1.78 9/7/08 10,000,000 a 10,000,000 New York State Dormitory Authority, Revenue (Mount Saint Mary College) (LOC; JPMorgan Chase Bank) 1.88 9/7/08 3,390,000 a 3,390,000 New York State Dormitory Authority, Revenue (Park Ridge Hospital Inc.) (LOC; JPMorgan Chase Bank) 1.82 9/7/08 9,525,000 a 9,525,000 New York State Energy Research and Development Authority, Electric Facilities Revenue (Long Island Lighting Company Project) (LOC; Royal Bank of Scotland) 1.85 9/7/08 2,300,000 a 2,300,000 New York State Housing Finance Agency, Housing Revenue (20 River Terrace) (Liquidity Facility; FNMA and LOC; FNMA) 1.75 9/7/08 6,700,000 a 6,700,000 New York State Housing Finance Agency, Housing Revenue (300 East 39 Street) (Liquidity Facility; FNMA and LOC; FNMA) 1.85 9/7/08 4,800,000 a 4,800,000 New York State Housing Finance Agency, Housing Revenue (350 West 37th Street) (LOC; Wachovia Bank) 1.88 9/7/08 9,900,000 a 9,900,000 New York State Housing Finance Agency, Housing Revenue (Rip Van Winkle House) (LOC; FHLMC) 1.87 9/7/08 6,500,000 a 6,500,000 New York State Housing Finance Agency, Housing Revenue (Sea Park West Apartments) (LOC; FHLMC) 1.87 9/7/08 5,900,000 a 5,900,000 New York State Housing Finance Agency, Housing Revenue (Tower 31) (Liquidity Facility; FHLMC and LOC; FHLMC) 1.85 9/7/08 10,000,000 a 10,000,000 New York State Housing Finance Agency, State Personal Income Tax Revenue (Economic Development and Housing) (Liquidity Facility; Citibank NA) 1.78 9/7/08 5,075,000 a,b 5,075,000 New York State Mortgage Agency, Homeowner Mortgage Revenue (Liquidity Facility; Dexia Credit Locale) 1.88 9/7/08 10,000,000 a 10,000,000 New York State Mortgage Agency, Mortgage Revenue (Liquidity Facility; Citibank NA) 1.87 9/7/08 6,180,000 a,b 6,180,000 Newfane Central School District GO Notes, BAN 2.75 7/10/09 2,600,000 2,611,945 Niagara County Industrial Development Agency, Civic Facility Revenue (NYSARC Inc., Niagara County Chapter) (LOC; Key Bank) 1.99 9/7/08 3,165,000 a 3,165,000 North Greenbush, GO Notes, BAN 2.75 4/17/09 2,520,000 2,525,332 Ontario County Industrial Development Agency, IDR (Robert C. Horton/Ultrafab) (LOC; JPMorgan Chase Bank) 1.97 9/7/08 1,100,000 a 1,100,000 Orangetown, GO Notes, BAN 4.00 10/3/08 1,345,000 1,345,647 Penfield, GO Notes, BAN 2.75 9/9/09 1,250,000 c 1,257,950 Plattsburgh, BAN (Municipal Lighting) 2.50 6/19/09 2,200,000 2,209,454 Port Authority of New York and New Jersey, Equipment Notes 9/7/08 5,600,000 a Port Byron School District, GO Notes, BAN 6/26/09 2,774,050 Rome City School District, RAN 6/25/09 6,100,000 Saint Lawrence County Industrial Development Agency, IDR (Saint Lawrence County Newspapers Corporation Project) (LOC; Key Bank) 9/7/08 1,310,000 a Salamanca City Central School District, GO Notes, BAN 9/26/08 1,500,000 Schenectady County Industrial Development Agency, Civic Facility Revenue (Sunnyview Hospital and Rehabilitation Center Project) (LOC; Key Bank) 9/7/08 3,635,000 a Schoharie County Industrial Development Agency, Civic Facility Revenue (Bassett Hospital of Schoharie County Project) (LOC; Key Bank) 9/7/08 1,930,000 a Seaford Union Free School District, GO Notes, BAN 7/17/09 1,200,000 Southeast Industrial Development Agency, IDR (Unilock New York, Inc. Project) (LOC; Bank One) 9/7/08 2,600,000 a Suffolk County Industrial Development Agency, Civic Facility Revenue (Touro College Project) (LOC; JPMorgan Chase Bank) 9/7/08 8,225,000 a Suffolk County Industrial Development Agency, IDR (BIO-Botanica Inc. Project) (LOC; Citibank NA) 9/7/08 2,940,000 a TSASC Inc. of New York, Tobacco Settlement Asset-Backed Bonds (Liquidity Facility; Merrill Lynch Capital Services and LOC; Merrill Lynch) 9/7/08 18,690,000 a,b Ulster County Industrial Development Agency, IDR (De Luxe Packaging Corporation Project) (LOC; National Bank of Canada) 9/7/08 2,500,000 a Warren and Washington Counties Industrial Development Agency, IDR (Angiodynamics Project) (LOC; Key Bank) 9/7/08 2,500,000 a Westchester County Industrial Development Agency, Civic Facility Revenue (Mercy College Project) (LOC; Key Bank) 1.90 9/7/08 2,800,000 a 2,800,000 Westchester County Industrial Development Agency, Civic Facility Revenue (Northern Westchester Hospital Association Civic Facility) (LOC; Commerce Bank N.A.) 1.82 9/7/08 1,800,000 a 1,800,000 Yonkers Industrial Development Agency, MFHR (Main Street Lofts Yonkers LLC Project) (LOC; M&T Bank) 1.99 9/7/08 14,600,000 a 14,600,000 Total Investments (cost $582,795,132) 100.1% Liabilities, Less Cash and Receivables (.1%) Net Assets 100.0% a Variable rate demand note - rate shown is the interest rate in effect at August 31, 2008. Maturity date represents the next demand date, not the ultimate maturity date. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2008, these securities amounted to $64,515,000 or 11.1% of net assets. c Purchased on a delayed delivery basis. At August 31, 2008, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Market Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of August 31, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs 0 Total Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. General New York Municipal Money Market Fund By: /s/ J. David Officer J. David Officer President Date: October 27, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: October 27, 2008 By: /s/ James Windels James Windels Treasurer Date: October 27, 2008 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
